Citation Nr: 9900810	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-36 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to February 9, 1987 
for a combined 100 percent rating for the veterans 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
ORDER

In February 1997, the Board of Veterans' Appeals (Board) 
remanded the veterans claim to the Jackson, Mississippi, 
Regional Office (RO) for additional development of the 
record.  In an October 26, 1998 decision, the Board denied an 
effective date prior to February 9, 1987 for a combined 100 
percent rating for the veterans service-connected 
disabilities.  On October 29, 1998, the national accredited 
representative submitted a Motion to Vacate the Boards 
October 26, 1998 decision in which he advanced that the 
veterans claims files had not been forwarded to his office 
following their return from the RO for review and preparation 
of supplemental arguments in support of the veterans claim.  
In view of the foregoing action, the Boards October 26, 1998 
decision is hereby vacated.  The Board will address the 
appellants appeal in a separate decision as if the October 
26, 1998 decision had not been issued.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

- 2 -
